McALISTER, C. J.
The people of the state of Arizona, through their Attorney General, instituted this action for the purpose of restraining the Salt River Valley Water Users’ Association from proceeding further with the improvement designated as “Mormon Flat Development No. 1,” and from issuing its bonds to secure the funds with which to finance it. The questions raised, however, have been determined adversely to appellant’s contention in the case of Orme v. Salt River Valley Water Users’ Assn., ante, p. 324, 217 Pac. 935, just decided, and it is unnecessary to discuss them further.
Upon the authority of that case the judgment is affirmed.
ROSS and LYMAN, JJ., concur.